Citation Nr: 1760812	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1954 to November 1956.  During his period of service, the Veteran earned the Good Conduct Medal and Parachutist Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's left knee disability is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to a present disability, a review of the Veteran's post-service treatment records reflects that the Veteran has a current diagnosis of left knee mild osteoarthritis.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

A review of the Veteran's service treatment records shows complaints of left knee pain following a fall in July 1956, for which the Veteran as diagnosed with left medial collateral ligament sprain.  As such, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

The Veteran appeared for a VA knee examination in February 2013.  The examiner noted that the Veteran had a fall with a sprain injury while in service.  The examiner opined that it was less likely than not that the Veteran's current left knee condition was secondary to any events or conditions during service, as the sprain was not the result of paratrooper activities nor military duties.  The examiner further opined that the Veteran's condition was too remote from service to be considered service connected.  The examiner noted that there was no medical evidence of chronicity during or after military service, as the reported onset of knee symptoms was over 50 years after discharge.  

In January 2014, the Veteran's private physician, Dr. A. P., submitted an opinion in support of the Veteran's claim.  Dr. A. P. noted that the Veteran presented to his office with a long history of left knee soreness.  He opined that the Veteran's left knee pain was as likely as not related to his fall while in service.  

The Veteran appeared for a VA knee examination in March 2014.  The examiner opined that it was less likely than not that the Veteran's left knee condition was secondary to any events or conditions during service.  The examiner noted that while there was medical evidence of a left knee ligament sprain during service, there was no medical evidence of chronicity, as the Veteran's separation examination was negative for any knee abnormalities.  The examination report noted that the Veteran's knee sprain was "now asymptomatic."  The examiner opined that the onset of Veteran's left knee problems over 50 years after service were too remote from military service to be considered service connected. 

In May 2014, the Veteran's private physician, Dr. B. T. of Calvert City Chiropractic, submitted an opinion in support of the Veteran's claim.  Dr. B. T. reported that he had been treating the Veteran since 1992, at which time the Veteran reported an in-service injury.  The physician stated that he was unable to speak directly to the cause of the Veteran's left knee condition since he did not directly examine him until 1992.  However, Dr. B. T. opined that injuries of the soft tissues of this type sustained by the Veteran can lead to earlier and more severe degenerative changes in the future.  He further opined that he definitely felt that some of the changes in the Veteran's knee could be due to his 1956 injuries.  

The Veteran appeared for a VA knee examination in September 2014.  The examiner opined that the Veteran's left knee condition was less likely as not incurred in or caused by treatment for a left knee injury that occurred in service.  The examiner noted that there were no medical records adjacent to military service demonstrating a chronic chain of continuity related to the left knee condition.  While recent x-ray images revealed osteophyte and probable arthritis of left knee, the examiner stated that medical science supported that osteoarthritis was a process of age-related wear and tear and environmental factors.  The examiner opined that it was less likely as not that the Veteran's residual pain of left knee was related to left knee injury in the military due to greater than 50 years between the in-service event and medical evaluation.

The Veteran testified at a videoconference hearing in September 2017.  He stated that he continued to feel constant pain in his left knee after service.  He further stated that Tylenol helped to alleviate some of the pain.  

The medical and lay evidence of record also includes VA and private treatment records, a buddy statement from the Veteran's wife, and the Veteran's own statements, particularly his September 2017 hearing testimony, which shows that the Veteran's symptoms remained relatively constant throughout the appeal period.  

Accordingly, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current residuals of a left knee injury are related to his military service.  38 C.F.R. §§ 3.303, 3.310 (2017).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a left knee disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


